DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 8, 9-14, 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9-15, 19-24 of U.S. Patent No. 11,281321. 

Present Application
US Patent 11,281,321
1. A display device comprising: 

a display panel comprising a plurality of light emitting areas and a non-light emitting area adjacent to the plurality of light emitting areas; and 

an input sensor on the display panel, the input sensor comprising a first electrode, a second electrode crossing the first electrode, and 

a bridge pattern at a crossing area of the first electrode and the second electrode, 

wherein one of the first electrode and the second electrode comprises: a plurality of enclosed line patterns, each of the plurality of enclosed line patterns having an opening; and 

a plurality of line patterns connecting two adjacent enclosed line patterns from among the plurality of enclosed line patterns, and 











wherein the other one of the first electrode and the second electrode comprises a plurality of line elements between two adjacent enclosed line patterns from among the plurality of enclosed line patterns, and corresponding light emitting areas of the plurality of light emitting areas are overlapped with the opening.

1. A display device comprising: 

a display panel; and 



an input sensor on the display panel, the input sensor comprising a first electrode, a second electrode crossing the first electrode, and 

a bridge pattern at a crossing area of the first electrode and the second electrode, 

wherein one of the first electrode and the second electrode comprises: a plurality of center patterns, each of the plurality of center patterns having a first opening; 

a plurality of first patterns at one side of the plurality of center patterns, each of the plurality of first patterns having a second opening; 

a plurality of second patterns at another side of the plurality of center patterns, each of the plurality of second patterns having a third opening; and 

a plurality of third patterns connecting two adjacent patterns from among the plurality of center patterns, the plurality of first patterns, and the plurality of second patterns, and

wherein the other one of the first electrode and the second electrode comprises a plurality of line elements between two adjacent patterns from among the plurality of center patterns, the plurality of first patterns, and the plurality of second patterns.

2. The display device of claim 1, wherein a width of the first electrode is substantially uniform, and a width of the second electrode is substantially uniform.

2. The display device of claim 1, wherein a width of the first electrode is substantially uniform, and a width of the second electrode is substantially uniform.

8. The display device of claim 1, wherein the plurality of enclosed line patterns forms a plurality of rows arranged along a first direction.

9. The display device of claim 1, wherein the plurality of first patterns forms a plurality of first pattern rows arranged along a first direction, and 

wherein the plurality of second patterns forms a plurality of second pattern rows arranged along a first direction.

9. The display device of claim 1, wherein the bridge pattern comprises a first bridge pattern, wherein the second electrode comprises a first part and a second part spaced from each other, wherein the first bridge pattern electrically connects the first part and the second part, and 

wherein the plurality of enclosed line patterns and the plurality of line patterns form the first part and the second part.


10. The display device of claim 1, wherein the bridge pattern comprises a first bridge pattern, wherein the second electrode comprises a first part and a second part spaced from each other, wherein the first bridge pattern electrically connects the first part and the second part, and 

wherein the plurality of center patterns, the plurality of first patterns, the plurality of second patterns, and the plurality of third patterns form the first part and the second part.

10. The display device of claim 9, 
wherein the first bridge pattern is in a current path of the second electrode.

11. The display device of claim 10, 
wherein the first bridge pattern is in a current path of the second electrode.

11. The display device of claim 1, wherein the bridge pattern comprises a second bridge pattern, wherein the first electrode comprises a first part and a second part spaced from each other, and wherein the second bridge pattern electrically connects the first part and the second part.

12. The display device of claim 1, wherein the bridge pattern comprises a second bridge pattern, wherein the first electrode comprises a first part and a second part spaced from each other, and wherein the second bridge pattern electrically connects the first part and the second part.

12. The display device of claim 1, wherein the input sensor further comprises an insulating layer, wherein the bridge pattern is below the insulating layer, and wherein the first electrode and the second electrode are above the insulating layer.

13. The display device of claim 1, wherein the input sensor further comprises an insulating layer, wherein the bridge pattern is below the insulating layer, and wherein the first electrode and the second electrode are above the insulating layer.

13. The display device of claim 1, wherein the plurality of line elements comprises first line elements extending in a first crossing direction and second line elements extending in a second crossing direction, wherein a first open area through which a corresponding line pattern of the plurality of line patterns passes is defined in a first line element of the first line elements, and wherein a second open area through which a corresponding line pattern of the plurality of line patterns passes is defined in a second line element of the second line elements.

14. The display device of claim 1, wherein the plurality of line elements comprises first line elements extending in a first crossing direction and second line elements extending in a second crossing direction, wherein a first open area through which a corresponding third pattern of the plurality of third patterns passes is defined in a first line element of the first line elements, and wherein a second open area through which a corresponding third pattern of the plurality of third patterns passes is defined in a second line element of the second line elements.

14. The display device of claim 1, wherein the plurality of line elements comprises first line elements extending in a first crossing direction and second line elements extending in a second crossing direction, and wherein a part of the first line elements and a part of the second line elements have an integral shape in the crossing area of the first electrode and the second electrode.

15. The display device of claim 1, wherein the plurality of line elements comprises first line elements extending in a first crossing direction and second line elements extending in a second crossing direction, and wherein a part of the first line elements and a part of the second line elements have an integral shape in the crossing area of the first electrode and the second electrode.

17. The display device of claim 1, further comprising an input device configured to provide a driving signal to the input sensor, wherein the input sensor is configured to sense a user input through a change in capacitance between the first electrode and the second electrode in a first mode and to sense an input of the input device on a basis of the driving signal in a second mode.

19. The display device of claim 1, further comprising an input device configured to provide a driving signal to the input sensor, wherein the input sensor is configured to sense a user input through a change in capacitance between the first electrode and the second electrode in a first mode and to sense an input of the input device on a basis of the driving signal in a second mode.





18. A display device comprising: a display panel; and 

an input sensor on the display panel and comprising a sensing area having a plurality of unit sensing areas arranged along a first direction and a second direction crossing each other in a matrix form, 

wherein, in each of the plurality of unit sensing areas, the input sensor comprises: a plurality of enclosed line patterns, each of the plurality of enclosed line patterns having an opening; 

line patterns electrically connecting two adjacent enclosed line patterns from among the plurality of enclosed line patterns; 












a plurality of line elements between two adjacent enclosed line patterns of the plurality of enclosed line patterns; and 


a bridge pattern connecting at least one of a first open area defined in a line element from among the plurality of line elements or a second open area defined in a line pattern from among the line patterns.

20. A display device comprising: a display panel; and 

an input sensor on the display panel and comprises a sensing area having a plurality of unit sensing areas arranged along a first direction and a second direction crossing each other in a matrix form, 

wherein, in each of the plurality of unit sensing areas, the input sensor comprises: a plurality of center patterns arranged along the second direction and each having a first opening; 

a plurality of first patterns at one side of the plurality of center patterns in the first direction, arranged along the second direction, and each having a second opening; 

a plurality of second patterns at another side of the plurality of center patterns in the first direction, arranged along the second direction, and each having a third opening; 

third patterns configured to electrically connect two adjacent patterns from among the plurality of center patterns, the plurality of first patterns, and the plurality of second patterns; 

a plurality of line elements between two adjacent patterns from among the plurality of center patterns, the plurality of first patterns, and the plurality of second patterns; and 

a bridge pattern configured to connect at least one of a first open area defined in a line element from among the plurality of line elements or a second open area defined in a third pattern from among the third patterns.

19. The display device of claim 18, further comprising a plurality of dummy patterns at a boundary of two adjacent unit sensing areas in the first direction from among the plurality of unit sensing areas, each of the plurality of dummy patterns having a dummy opening.

21. The display device of claim 20, further comprising a plurality of fourth patterns at a boundary of two adjacent unit sensing areas in the first direction from among the plurality of unit sensing areas and each having a fourth opening.


20. The display device of claim 19, wherein each of the plurality of dummy patterns is symmetrical with respect to the second direction.

22. The display device of claim 21, wherein each of the plurality of fourth patterns is symmetrical with respect to the second direction.

21. The display device of claim 20, 

wherein the plurality of enclosed line patterns and the line patterns are electrically connected to form a current path in one of the first direction and the second direction, 


wherein the plurality of line elements are electrically connected to form a current path in the other one of the first direction and the second direction, and wherein the plurality of line elements is electrically insulated from the plurality of enclosed line patterns.

23. The display device of claim 20, 

wherein the plurality of center patterns, the plurality of first patterns, the plurality of second patterns, and the third patterns are electrically connected to form a current path in one of the first direction and the second direction, 

wherein the plurality of line elements are electrically connected to form a current path in the other one of the first direction and the second direction, and wherein the plurality of line elements are electrically insulated from the plurality of center patterns.





22. A display device comprising: a display panel; and 

an input sensor on the display panel, the input sensor comprising a sensing area having a plurality of unit sensing areas arranged along a first direction and a second direction crossing each other in a matrix form, 

wherein, in each of the plurality of unit sensing areas, the input sensor comprises: 

a plurality of enclosed line patterns, each of the plurality of enclosed line patterns having an opening; 











a plurality of line patterns electrically connecting two adjacent patterns from among the plurality of enclosed line patterns; 



a plurality of line elements between two adjacent patterns from among the plurality of enclosed line patterns; and 


a bridge pattern connecting two adjacent enclosed line patterns from among the plurality of enclosed line patterns.
24. A display device comprising: a display panel; and 

an input sensor on the display panel, the input sensor comprising a sensing area having a plurality of unit sensing areas arranged along a first direction and a second direction crossing each other in a matrix form, 

wherein, in each of the plurality of unit sensing areas, the input sensor comprises: 

a plurality of center patterns arranged along the second direction and each having a first opening; 


a plurality of first patterns at one side of the plurality of center patterns in the first direction, arranged along the second direction, and each having a second opening; 

a plurality of second patterns at another side of the plurality of center patterns in the first direction, arranged along the second direction, and each having third opening; 

a plurality of third patterns configured to electrically connect two adjacent patterns from among the plurality of center patterns, the plurality of first patterns, and the plurality of second patterns; 

a plurality of line elements between two adjacent patterns from among the plurality of center patterns, the plurality of first patterns, and the plurality of second patterns; and 

a bridge pattern configured to connect two adjacent first patterns from among the plurality of first patterns or two adjacent second patterns from among the plurality of second patterns.






3. The display device of claim 1, wherein the plurality of enclosed line patterns comprises center enclosed line patterns having the same shape, and the center enclosed line patterns are arranged along a first direction.

4. The display device of claim 3, wherein the one of the first electrode and the second electrode further comprises a dummy pattern located outside the center enclosed line patterns in the first direction.

5. The display device of claim 3, wherein the plurality of enclosed line patterns further comprises first enclosed line patterns located at one side of the center enclosed line patterns in a second direction crossing the first direction and second enclosed line patterns located at another side of the center enclosed line patterns in the second direction.

6. The display device of claim 5, wherein the center enclosed line patterns have the same shape as each other, and the first enclosed line patterns have a shape different from the shape of the center enclosed line patterns.

7. The display device of claim 6, wherein the first enclosed line patterns and the second enclosed line patterns are symmetrical with respect to the center enclosed line patterns.

















15. The display device of claim 1, wherein the plurality of enclosed line patterns, the plurality of line patterns, and the plurality of line elements overlap the non-light emitting area.

16. The display device of claim 1, wherein the corresponding light emitting areas comprise a first light emitting area to generate light of a first color, a second light emitting area to generate light of a second color, a third light emitting area to generate light of a third color, and a fourth light emitting area to generate light of the third color.








































3. The display device of claim 1, wherein the plurality of center patterns comprises center patterns of a first group having the same shape and a center pattern of a second group having a shape different from the shape of each of the center patterns of the first group.

4. The display device of claim 3, wherein the center patterns of the first group each have a rhombus shape.

5. The display device of claim 1, wherein the plurality of first patterns comprises first patterns of a first group having the same shape and a first pattern of a second group having a shape different from the shape of each of the first patterns of the first group.

6. The display device of claim 5, wherein the first patterns of the first group each have a rectangular shape.

7. The display device of claim 5, wherein the plurality of second patterns comprises second patterns of a first group having the same shape and a second pattern of a second group having a shape different from the shape of the second patterns of the first group, and wherein each of the first patterns of the first group extends in a direction crossing the first electrode and the second electrode, and the first patterns of the first group and the second patterns of the first group respectively extend in directions that cross each other.

8. The display device of claim 1, wherein the plurality of first patterns and the plurality of second patterns are symmetrical with respect to the plurality of center patterns.










16. The display device of claim 1, wherein the display panel comprises a plurality of light emitting areas and a non-light emitting area adjacent to the plurality of light emitting areas, and wherein the plurality of center patterns, the plurality of first patterns, the plurality of second patterns, and the plurality of line elements overlap the non-light emitting area.

17. The display device of claim 16, wherein the plurality of light emitting areas forms a plurality of unit light emitting areas, wherein each of the plurality of unit light emitting areas comprises a first light emitting area to generate light of a first color, a second light emitting area to generate light of a second color, a third light emitting area to generate light of a third color, and a fourth light emitting area to generate light of the third color, and wherein a corresponding unit light emitting area from among the plurality of unit light emitting areas is inside the first opening.

18. The display device of claim 1, wherein an area of each of the second opening and the third opening is larger than an area of the first opening.














Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1, 2, 8, 9-14, 17-22 of the present application overlap and encompass the scope of claims 1, 2, 9-15, 19-24 of U.S. Patent No. 11,281321, and vice-versa.  Therefore, it would be obvious to a person of ordinary skill to broaden the scope of claims 1, 2, 9-15, 19-24 of U.S. Patent No. 11,281321 to that of claims 1, 2, 8, 9-14, 17-22 of the present application for the well-known purpose of having a greater scope of patent protection, and consequently, have more products I the industrial applicability which are patent protected.

Allowable Subject Matter
Subject to the Double Patenting rejection above, claims 1-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1, Jang (US 2015/0138453 A1, Published May 21, 2015) discloses a  display device comprising: 
a display panel comprising a plurality of light emitting areas and a non-light emitting area adjacent to the plurality of light emitting areas (Jang at Fig. 1); and 
an input sensor on the display panel, the input sensor comprising a first electrode, a second electrode crossing the first electrode (Jang at Fig. 2 ,first electrodes 220 and second electrodes 230), and 
a bridge pattern at a crossing area of the first electrode and the second electrode (Jang at Figs. 2, 4; ¶ [0042]), 
wherein one of the first electrode and the second electrode comprises: a plurality of enclosed line patterns, each of the plurality of enclosed line patterns having an opening (Jang at Figs. 2, 4).
Jang2 (US 2013/0278513 A1, Published October 23, 2013) discloses corresponding light emitting areas of the plurality of light emitting areas are overlapped with the opening (Jang2 at Fig. 2; ¶ [0057]).
However, none of the prior art found by the Examiner discloses the claimed aspects of:  a plurality of line patterns connecting two adjacent enclosed line patterns from among the plurality of enclosed line patterns, and wherein the other one of the first electrode and the second electrode comprises a plurality of line elements between two adjacent enclosed line patterns from among the plurality of enclosed line patterns.

As to claims 18 and 22, each of these claims is allowable for similar reasoning given above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
08/08/2022